PER CURIAM.
The order appealed from in the present case disposes of less than all of the factually interrelated issues in the case, and so is not appealable. Mendez v. West Flagler Family Association, 303 So.2d 1 (Fla.1974). McClain Construction Corp. v. Roberts, 351 So.2d 399 (Fla. 2d DCA 1977). Accordingly, respondents have filed a motion to dismiss the appeal. Petitioner urges that, in the event we accept respondents’ argument regarding appealability, we convert the notice of appeal to a petition for writ of certiorari. Because petitioner alleges that one effect of the order is to deprive it of any security during the remainder of the proceedings below, such that petitioner might not have an adequate remedy by appeal from a final judgment, we grant that request. However, we find no departure from the essential requirements of law in the order under review, and we deny the petition for writ of certio-rari.
GRIMES, A.C.J., and RYDER and SCHOONOVER, JJ., concur.